DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on October 4, 2021.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on January 4, 2022, has been entered.
	Claims 1, 2, 4, 6-9, 12, 16, 18, 21, 23, 25, 33-35, 37 and 41-49 are pending in the instant invention.  According to the Amendments to the Claims, filed January 4, 2022, claims 3, 5, 10, 11, 13-15, 17, 19, 20, 22, 24, 26-32, 36 and 38-40 were cancelled and claims 48 and 49 were added.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/855,298, filed May 31, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 1, 2, 4, 6-9, 12, 16, 18, 21, 23, 25, 33, 34, 48 and 49, drawn to substituted pyridines of the Formula (I), shown to the right, and/or a pharmaceutical composition thereof; (2) claim 35, drawn to a method of treating a neuro-
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on June 10, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed September 10, 2021, and/or the Amendments to the Claims, filed January 4, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1, 2, 4, 6-9, 12, 16, 18, 21, 23, 25, 33-35, 37 and 41-49 is contained within.

Reasons for Allowance

	Claims 1, 2, 4, 6-9, 12, 16, 18, 21, 23, 25, 33-35, 37 and 41-49 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) substituted pyridines of the Formula (I), as recited in claim 1; and (2) substituted pyridines, as recited in claim 47, respectively.
	Consequently, the limitation on the core of the substituted pyridines of the Formula (I) that is not taught or fairly suggested in the prior art is R6 on the periphery of the pyridine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
FUSED HETEROARYL COMPOUNDS AND COMPOSITIONS FOR USE AS ION CHANNEL MODULATORS

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRIDINES AS ION CHANNEL MODULATORS”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

(i)	X1 is N; and
	X2 is CRd; or

(ii)	X1 is CRd; and
	X2 is N;

1 is CR2R3R4, C3-6 cycloalkyl, or 4- to 7-membered heterocyclyl, wherein the C3-6 cycloalkyl and 4- to 7-membered heterocyclyl are each monocyclic and optionally substituted with one or more independently selected Ra substituents;
	R2 is C1-4 haloalkyl or C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is monocyclic and optionally substituted with one or more independently selected Rb substituents;
	R3 is hydrogen, C1-4 alkyl, or C1-4 haloalkyl;
	R4 is hydrogen, C1-4 alkyl, or C1-4 haloalkyl;
	R5 is halo;
	R6 is C1-4 haloalkyl or C3-6 cycloalkyl, wherein the C3-6 cycloalkyl is monocyclic and optionally substituted with one or more independently selected Rc substituents;
	each Ra is independently halo, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;
	each Rb is independently halo, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;
	each Rc is independently halo, C1-4 alkyl, C1-4 haloalkyl, OC1-4 alkyl, or OC1-4 haloalkyl;
	Rd is hydrogen, halo, or C1-4 alkyl; and
	t is 0, 1, or 2;

with the provisos that:

(1)	when R3 and R4 are each hydrogen, then R6 is not chlorodifluoromethyl, cyclopropyl, fluorocyclopropyl, difluorocyclopropyl, or difluorocyclobutyl;

(2)	when R6 is difluoromethyl or trifluoromethyl, then R1 is not difluorocyclobutyl;

(3)	when R6 is difluoromethyl or trifluoromethyl and R3 and R4 are each hydrogen, then R2 is not trifluoromethyl;

(4)	when R6 is difluoromethyl or trifluoromethyl, one of R3 or R4 is hydrogen, X1 is N, and X2 is CH, then R2 is not trifluoromethyl; and

(5)	when R6 is trifluoromethyl, one of R3 or R4 is hydrogen, X1 is CH, and X2 is N, then R2 is not trifluoromethyl.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of Formula (II) or Formula (III):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (II); or


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (III),

or a pharmaceutically acceptable salt or stereoisomer thereof.”---



	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of Formula (IV) or Formula (V):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (IV); or


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (V),

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 6, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of Formula (VI) or Formula (VII):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (VI); or


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (VII),

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:

Formula (IX):


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (VIII); or


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (IX),

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 1, wherein the compound is of Formula (X) or Formula (XI):


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (X); or


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (XI),

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is CR2R3R4.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:

9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is C1-4 haloalkyl or cyclopropyl, wherein the cyclopropyl is optionally substituted with one or more independently selected Rb substituents.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is C1-4 alkyl; and
	R4 is hydrogen or C1-4 alkyl.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“	The compound of claim 9, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R3 is hydrogen; and
	R4 is hydrogen.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is cyclobutyl or oxetanyl, wherein the cyclobutyl or oxetanyl is optionally substituted with one or more independently selected Ra substituents.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is C1-4 haloalkyl, cyclopropyl, or cyclobutyl, wherein the cyclopropyl or cyclobutyl is optionally substituted with one or more independently selected Rc substituents.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Ra is independently halo or C1-4 haloalkyl.”--- 



	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Rb is independently halo.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each Rc is independently halo.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Rd is hydrogen, chloro, or methyl.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, and a pharmaceutically acceptable carrier.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“A method for modulating a voltage gated sodium ion channel in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 41, wherein the subject has a gastrointestinal disorder, a neurological disorder, a psychiatric disorder, or pain.”---



	has been deleted and replaced with the following:
---“The method of claim 41, wherein the subject has epilepsy, an epilepsy syndrome, epileptic encephalopathy, a neurodevelopment disorder, a neuromuscular disorder, or Rasmussen’s encephalitis.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 41, wherein the subject has epilepsy or an epilepsy syndrome.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 41, wherein the subject has autosomal dominant nocturnal frontal lobe epilepsy, a benign familial neonatal-infantile seizure, cryptogenic pediatric partial epilepsy with a SCN3A mutation, Dravet syndrome, early infantile epileptic encephalopathy, focal epilepsy with a SCN3A mutation, generalized epilepsy with a febrile seizure, an infantile spasm, intractable childhood epilepsy with a generalized tonic-clonic seizure, KCNQ2 epileptic encephalopathy, KCNT1 epileptic encephalopathy, a malignant migrating partial seizure of infancy, or sudden unexpected death in epilepsy.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 41, wherein the subject has epileptic encephalopathy with a SCN1A mutation, epileptic encephalopathy with a SCN2A mutation, or epileptic encephalopathy with a SCN8A mutation, or a combination thereof.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 41, wherein the subject has Dravet syndrome with a SCN1A mutation.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“A method for treating a neurological disorder or a psychiatric disorder in a subject in need thereof, wherein the method comprises administering to the subject a therapeutically effective amount of a compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“	A compound, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,


    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,


    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,


    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,


    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
,


    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,


    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,


    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,


    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,


    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,


    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
,


    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
,


    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,


    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,


    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
, 
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
,


    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,


    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
,


    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
, 
    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
,


    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
,


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,


    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
, 
    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
,

and 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
,

.

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lisa N. Silverman (Reg. No. 69,080) on January 19, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624